Case: 20-40572      Document: 00515830696         Page: 1    Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 20-40572                              April 21, 2021
                               Conference Calendar                         Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Irving Efrain Tapia-Tolentino,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-780-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender (FPD) appointed to represent Irving
   Efrain Tapia-Tolentino has moved for leave to withdraw and has filed a brief
   in accordance with Anders v. California, 386 U.S. 738 (1967), and United
   States v. Flores, 632 F.3d 229 (5th Cir. 2011). Tapia-Tolentino has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40572      Document: 00515830696          Page: 2    Date Filed: 04/21/2021




                                    No. 20-40572


   response. The record is not sufficiently developed to allow us to make a fair
   evaluation of the claim of ineffective assistance of counsel raised by the FPD
   on Tapia-Tolentino’s behalf; we therefore decline to consider the claim
   without prejudice to Tapia-Tolentino’s ability to raise it on collateral review.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly, the
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                          2